PER CURIAM.
After having thoroughly reviewed the record on appeal, including all of the testimony adduced at trial and all exhibits tendered into evidence, and having heard oral argument presented by counsel of the respective parties, and having carefully studied the briefs submitted to this Court by respective counsel, we affirm the trial court’s order vacating and setting aside the jury verdict and entering a judgment in favor of appellees-defendants. We find, as did the trial court, that appellant-plaintiff failed to establish a causal connection between the damages done to appellant’s property and the land clearing and construction being carried on by appellees on appellees’ property.
We wish to point out that even though the trial court’s judgment is affirmed, we are nevertheless expressly rejecting appellees’ contention that an upland landowner has the right to collect surface water and dispose of same in any manner that he selects even though such action substantially increases the quantity of surface water that flows onto adjacent land, Gwinn v. Andrews, First District Court of Appeal Case, 310 So.2d 424, Opinion filed April 8, 1975, not yet reported; and New Homes of Pensacola, Inc. v. Mayne, 169 So.2d 345 (Fla.App. 1st 1964).
The judgment appealed is affirmed.
RAWLS, C. J., McCORD, J., and HARDING, Associate Judge, concur.